DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 06/30/2022.

Allowable Subject Matter
Claims 2-17 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 2, 10 and 22) of the instant application have been amended to recite an invention of configuring a user equipment in a communication network to determine occurrence of radio link failure based on determining the number of consecutive out-of-syncs.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 2, 10 and 22. Specifically, the examiner’s best prior art by Takeda et al. (US 2020/0014453 A1) does not teach all the claim elements as recited in claims 2, 10 and 22. Therefore, claims 2, 10 and 22 are considered distinct from prior art and are allowable. Since claims 3-9 are depending on claim 2, claims 11-17 are depending on claim 10, and claims 23-25 are depending on claim 22, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631